Exhibit SECOND AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP OF QUICKSILVER GAS SERVICES LP TABLE OF CONTENTS ARTICLE I DEFINITIONS Section 1.1 Definitions 1 Section 1.2 Construction 24 ARTICLE II ORGANIZATION Section 2.1 Formation 24 Section 2.2 Name 24 Section 2.3 Registered Office; Registered Agent; Principal Office; Other Offices 25 Section 2.4 Purpose and Business 25 Section 2.5 Powers 25 Section 2.6 Power of Attorney 25 Section 2.7 Term 27 Section 2.8 Title to Partnership Assets 27 ARTICLE III RIGHTS OF LIMITED PARTNERS Section 3.1 Limitation of Liability 28 Section 3.2 Management of Business 28 Section 3.3 Outside Activities of the Limited Partners 28 Section 3.4 Rights of Limited Partners 28 ARTICLE IV CERTIFICATES; RECORD HOLDERS; TRANSFER OF PARTNERSHIP INTERESTS; REDEMPTION OF PARTNERSHIP INTERESTS Section 4.1 Certificates 29 Section 4.2 Mutilated, Destroyed, Lost or Stolen Certificates 30 Section 4.3 Record Holders 31 Section 4.4 Transfer Generally 31 Section 4.5 Registration and Transfer of Limited Partner Interests 31 Section 4.6 Transfer of the General Partner’s General Partner Interest 32 Section 4.7 Transfer of Incentive Distribution Rights 33 Section 4.8 Restrictions on Transfers 33 Section 4.9 Citizenship Certificates; Non-citizen Assignees 35 Section 4.10 Redemption of Partnership Interests of Non-citizen Assignees 35 ARTICLE V CAPITAL CONTRIBUTIONS AND ISSUANCE OF PARTNERSHIP INTERESTS Section 5.1 Organizational Contributions 37 Section 5.2 Contributions by the General Partner and its Affiliates 37 Section 5.3 Contributions by Initial Limited Partners 38 Section 5.4 Interest and Withdrawal 38 Section 5.5 Capital Accounts 38 Section 5.6 Issuances of Additional Partnership Securities 41 Section 5.7 Conversion of Subordinated Units 42 Section 5.8 Limited Preemptive Right 44 Section 5.9 Splits and Combinations 44 Section 5.10 Fully Paid and Non-Assessable Nature of Limited Partner Interests 45 Section 5.11 Issuance of Class B Units in Connection with Reset of Incentive Distribution Rights 45 ARTICLE VI ALLOCATIONS AND DISTRIBUTIONS Section 6.1 Allocations for Capital Account Purposes 47 Section 6.2 Allocations for Tax Purposes 56 Section 6.3 Requirement and Characterization of Distributions; Distributions to Record Holders 58 Section 6.4 Distributions of Available Cash from Operating Surplus 59 Section 6.5 Distributions of Available Cash from Capital Surplus 61 Section 6.6 Adjustment of Minimum Quarterly Distribution and Target Distribution Levels 61 Section 6.7 Special Provisions Relating to the Holders of Subordinated Units and Class B Units 61 Section 6.8 Special Provisions Relating to the Holders of Incentive Distribution Rights 63 Section 6.9 Entity-Level Taxation 63 ARTICLE VII MANAGEMENT AND OPERATION OF BUSINESS Section 7.1 Management 64 Section 7.2 Certificate of Limited Partnership 66 Section 7.3 Restrictions on the General Partner’s Authority 66 Section 7.4 Reimbursement of the General Partner 67 Section 7.5 Outside Activities 67 Section 7.6 Loans from the General Partner; Loans or Contributions from the Partnership or Group Members 69 Section 7.7 Indemnification 69 Section 7.8 Liability of Indemnitees 71 Section 7.9 Resolution of Conflicts of Interest; Standards of Conduct and Modification of Duties 72 Section 7.10 Other Matters Concerning the General Partner 74 Section 7.11 Purchase or Sale of Partnership Securities 74 Section 7.12 Registration Rights of the General Partner and its Affiliates 74 Section 7.13 Reliance by Third Parties 78 ARTICLE
